PER CURIAM.
Upon consideration of the briefs and record on appeal we are of the opinion that the (medical) evidence reflected in the record bearing upon the appellant-wife’s physical and mental condition did not form a proper'basis for an award of rehabilitative alimony. Herbert v. Herbert, 304 So.2d 465 (Fla.App. 4th, 1974); Lash v. Lash, 307 So.2d 241 (Fla.App. 2nd, 1975). On the basis of the facts shown permanent rather than rehabilitative alimony should have been granted. Goldstein v. Goldstein, 310 So.2d 361 (Fla.App. 3rd, 1975).
Finding appellant’s other contentions to be without merit the final judgment is affirmed, in part, and reversed, in part, and the cause remanded for the purpose of determining an award of permanent alimony. Cf. Schwartz v. Schwartz, 297 So.2d 117 (Fla.App. 3rd, 1974).
CROSS, MAGER, and DOWNEY, JJ., concur.